Citation Nr: 1700755	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-05 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for pyloroduodenal irritability with gastroesophageal reflux disease (GERD), currently rated as 30 percent prior to July 1, 2014, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from December 1959 to September 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

During the course of the instant appeal, the evaluation assigned to the Veteran's service-connected disability was reduced by an April 2014 rating decision, effective July 1, 2014.  While the Veteran purported to disagree with an earlier proposed reduction in a March 2014 statement, this statement was submitted prior to the issuance of the rating decision effectuating the proposed reduction.  Therefore, the March 2014 statement does not constitute a valid notice of disagreement of the April 2014 rating decision, and the propriety of the reduction is not on appeal.  However, consistent with the instant appeal, the Board will consider the appropriate evaluation warranted throughout the appeal period.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA examination in September 2013, on which the AOJ based its decision to reduce the evaluation assigned for the Veteran's service-connected disability.  However, the examination report appears internally inconsistent and does not appear to consider the Veteran's lay reports and, therefore, is inadequate for rating purposes.  In this regard, the VA examiner notes a current diagnosis of GERD, and indicates the Veteran does not experience heartburn or any other related symptom other than vomiting.  However, elsewhere in the examination report, the VA examiner noted that bending over and assuming some positions aggravates the Veteran's heartburn.  In addition, the Veteran has submitted statements noting he experiences pain related to his disability, though the location, severity, and frequency of such pain is unclear.  However, these lay reports were not addressed by the VA examiner.  As such, a new VA examination is warranted. 

In addition, VA treatment records have not been associated with the claims file since June 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities from June 2012 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of his service-connected pyloroduodenal irritability with GERD in accordance with the latest worksheet for rating this disability.  Access to Virtual VA/VBMS must be made available to the examiner who should provide a detailed review of the Veteran's pertinent medical history, current complaints, and findings associated with the service-connected disability at issue.  The examiner must specifically address the Veteran's lay complaints of pain, including the location, frequency, and severity of such pain, as well as the functional effects of all symptomatology associated with the Veteran's service-connected disability.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

